                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


IN RE PETITION OF MARZUQ AL-HAKIM

                                                    Case No. 8:18-mc-106-T-30AAS

_______________________________________________/

                                       ORDER

      Marzuq Al-Hakim petitions to perpetuate testimony from United States Bank

National Association (U.S. Bank) under Federal Rule of Civil Procedure 27. (Doc. 1).

      Rule 27 allows a person to petition a court for an order allowing the petitioner

to perpetuate testimony “about any matter cognizable in a United States court.” Fed.

R. Civ. P. 27(a)(1). To obtain a court order, the petitioner must show:

      (A)    that the petitioner expects to be a party to an action cognizable in
             a United States court but cannot presently bring it or cause it to
             be brought;

      (B)    the subject matter of the expected action and the petitioner’s
             interest;

      (C)    the facts that the petitioner wants to establish by the proposed
             testimony and the reasons to perpetuate it;

      (D)    the names or a description of the persons whom the petitioner
             expects to be adverse parties and their addresses, so far as known;
             and

      (E)    the name, address, and expected substance of the testimony of
             each deponent.

Id. A petitioner moving to perpetuate testimony must satisfy all five requirements


                                          1
under Rule 27. See In re Sims, 389 F.2d 148, 150 (5th Cir. 1967) (finding petitioner

met all five requirements to perpetuate testimony under Rule 27).1 A petitioner “has

no absolute entitlement to early discovery under Rule 27.” Application of Eisenberg,

654 F.2d 1107, 1112 (5th Cir. Unit B 1981).

      Mr. Al-Hakim failed to satisfy the requirements for an order allowing him to

perpetuate testimony under Rule 27. First, with respect to the expectation of future

litigation that cannot presently be brought, Mr. Al-Hakim states:

      2.     Petitioner cannot cause the action to be brought under 42 U.S.C.
             1981, et. seq. for contract void ab initio and intentional
             discrimination in the enjoyment of provision of contract, based
             upon race being black. This fraudulent lending scheme on an
             elderly couple violates (FHA) 42 U.S.C. section 3605(b)(1)(A)
             which Federal law makes it illegal to loan one spouse to contract
             a mortgage.

(Doc. 1, ¶2). A petitioner who can file suit, which would allow the petitioner to obtain

discovery, is not entitled to perpetuate testimony under Rule 27. See Shore v. Acands,

Inc., 644 F.2d 386, 388 (5th Cir. Unit A 1981) (stating petitioner must show he cannot

“bring the action in any court, state or federal, anywhere in the United States”)

(emphasis in original); see also Petition of Ford, 170 F.R.D. 504, 506 (M.D. Ala. 1997)

(denying petition to perpetuate testimony under Rule 27 because petitioner could file

suit against proposed deponent). Mr. Al-Hakim’s statement fails to demonstrate why

he cannot bring a cause of action against U.S. Bank now.

      Mr. Al-Hakim also provided filings from a foreclosure proceeding in state court


1 The former Fifth Circuit’s decisions are binding precedent. Bonner v. City of
Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc).
                                         2
presumably brought by U.S. Bank against Mr. Al-Hakim. (Doc. 3-1).2 Mr. Al-Hakim

fails to explain why he cannot depose U.S. Bank representatives in that proceeding.

      Second, with respect to the subject matter of the expected litigation and Mr.

Al-Hakim’s interest, Mr. Al-Hakim states:

      4.     The subject matter of the action will be where the foreclosure was
             filed.

      5.     Petitioner’s interest in the action is the real property located at:
             1115 Eskimo Ave., Tampa, FL 33604.

(Doc. 1, ¶¶4–5).   Mr. Al-Hakim’s statements indicate the subject matter of the

expected litigation is a foreclosure proceeding. Mortgage-foreclosure proceedings,

however, are “normally within the province of state courts.” FDIC v. Huntington

Towers, Ltd., 443 F. Supp. 316, 319 (E.D.N.Y. 1977).         A petition to perpetuate

testimony under Rule 27 must show “that in the contemplated action, for which the

testimony is being perpetuated, federal jurisdiction would exist and thus is a matter

that may be cognizable in the federal courts.” Dresser Indus., Inc. v. United States,

596 F.2d 1231, 1238 (5th Cir. 1979) (citation omitted). Mr. Al-Hakim’s petition fails

to establish this court would have jurisdiction over the expected litigation.

      Third, Mr. Al-Hakim’s motion fails to adequately describe the facts he wants

to establish through testimony and the reasons he wants to perpetuate that


2  Although the named defendant in the state-court action is Martye Shinar Gattie,
the case caption indicates more than one defendant is involved in the state -court
proceeding. (See, e.g., Doc. 3-1, p. 3) (listing “Marty Shinar Gattie, etc. et. al.” as
“Defendants”). Further, many of Mr. Gattie’s claims in the state -court action
resemble Mr. Al-Hakim’s claims here. (See, e.g., id. at 4) (stating U.S. Bank’s
“foreclosure action basis is a loan signed by one spouse void ab initio”).
                                            3
testimony. Mr. Al-Hakim states:

      7.     U.S. Bank Trust National Association Trust. 425 Walnut St.,
             Cincinnati, OH 45202-3923, is a necessary and material witness
             for Petitioner on a trial of the expected action. The testimony is
             and will be, competent, of it loan officer necessary, and material
             to the defense of the expected action and the substance of the
             testimony of the witness is as follows; What is U.S. Bank Trust
             National Association Trust policy for [such] loan, why was it not
             investigated.

(Doc. 1, ¶7). A petition to perpetuate testimony under Rule 27 must state clearly the

facts to be elicited through testimony and why the petitioner needs to elicit those

facts. See In re Sims, 389 F.2d at 150 (describing the facts to be elicited through

perpetuated testimony under Rule 27 and why the petitioners needed to elicit those

facts). Mr. Al-Hakim’s statement fails to state clearly the facts he will elicit through

testimony and why he wants to perpetuate testimony about those facts.

      And fourth, Mr. Al-Hakim’s petition fails to state the name, address, and

expected substance of the testimony of each deponent.3

      Mr. Al-Hakim’s Rule 27 motion also fails to demonstrate a risk testimony will

be lost if he cannot perpetuate testimony now. The court must issue an order

granting a petition to perpetuate testimony under Rule 27 “[i]f satisfied that

perpetuating the testimony may prevent a failure or delay of justice . . . .” Fed. R.

Civ. P. 27(a)(3). The purpose of perpetuating testimony under Rule 27 is to preserve

testimony, which is in danger of immediate loss. See Petition of Ford, 170 F.R.D. at



3 Mr. Al-Hakim’s petition satisfies Rule 27(a)(1)(D) because he listed the name and
address of the expected adverse party. (Doc. 1, ¶3).
                                         4
507 (finding petitioner failed to show testimony was “in imminent danger of being

lost”).        Approved justifications for allowing pre-suit depositions under Rule 27

include: geographical issues; advanced age; seriously-impaired health; rapid staff

turnover; and leaving the country for an extended time. In re Yamaha Motor Corp.,

USA, 251 F.R.D. 97, 100 (N.D.N.Y. 2008) (citations omitted); Penn Mut. Life Ins. Co.

v. United States, 68 F.3d 1371, 1375 n.3 (D.C. Cir. 1995) (noting plans to leave the

country for extended time create the risk of losing testimony) (citations omitted).

          Mr. Al-Hakim states:

          8.       The testimony of U.S. Bank Trust National Association may be
                   lost if it is not examined now because if any life threaten sickness
                   occurred to it corporate member is afflicted with a terminal
                   disease and is not expected to survive until the initiation of the
                   above action.

(Doc. 1, ¶8). Mr. Al-Hakim’s statement fails to demonstrate a specific U.S. Bank

corporate officer with unique knowledge about Mr. Al-Hakim’s case has seriously-

impaired health requiring Mr. Al-Hakim to perpetuate testimony. Mr. Al-Hakim’s

petition also fails to otherwise demonstrate a danger of immediately losing testimony.

          Mr. Al-Hakim failed to satisfy the requirements allowing him to perpetuate

testimony under Rule 27. His motion to perpetuate testimony (Doc. 1) is therefore

DENIED. His motion to proceed in forma pauperis (Doc. 2) is DENIED as moot.




                                                5
      ENTERED in Tampa, Florida, on February 11, 2019.




cc:   Marzuq Al-Hakim




                                     6
